Citation Nr: 1616663	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  07-36 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disability as secondary to hepatitis C.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his November 2007 VA form 9 the Veteran requested a Travel Board hearing.  In a January 2014 letter, the RO informed the Veteran of the date, time, and location of his Travel Board hearing.  The hearing was scheduled for March 4, 2014.  The letter informing the Veteran of his hearing was returned to VA by the Post Office as undeliverable and internal documents indicate that rescheduling of the hearing should be accomplished using the Veteran's more recent address.

Subsequently, there is no letter of record informing the Veteran of any newly scheduled hearing.  Instead, there is a November 2014 letter letting the Veteran know that he was placed on a list of Veterans who had requested a hearing.  This letter was returned to VA by the Post Office as undeliverable.  Importantly, since then, in February 2016, a new address was discovered, and this address is the most recent address of record.

The record does not reflect that the Veteran ever withdrew his hearing request, and no new hearing was ever scheduled after it was determined that the hearing should be rescheduled.  As there appears to be a current address of record and no correspondence regarding rescheduling of the requested hearing was ever sent to the Veteran at that address, and affording him the benefit of the doubt, the Board will remand the instant case to reschedule his requested Travel Board hearing.  The Veteran is reminded, however, that it is his responsibility to keep VA informed of his whereabouts and that VA has no burden to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing in accordance with applicable procedures.  Notify the Veteran and his representative of the date and time of the hearing.  Notification should be sent to the address reflected in the February 29, 2016 report, unless a more recent address is ascertained.  The Veteran is advised that should he again change his address he must notify VA as soon as possible and it is his responsibility to keep VA informed of his whereabouts.

After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




